MEMORANDUM2
Warren Jack Kidder and Barbara Jeanne Kidder appeal pro se from the tax court’s decision upholding the Commissioner of the Internal Revenue’s federal income tax determination for the tax years 1992 and 1993. We have jurisdiction pursuant to 26 U.S.C. § 7482. We review de novo the tax court’s conclusions of law and for clear error its findings of fact, see Kelley v. Commissioner, 45 F.3d 348, 350 (9th Cir.1995), and affirm.
The tax court did not err in determining that the Kidders failed to establish that a valid debt existed between them and Mr. Bogue for purposes of the bad debt deduction under 26 U.S.C. § 166. See Zimmerman v. United States, 318 F.2d 611, 613 (9th Cir.1963).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.